On Motion for Eehearing.
Per Curiam.
By a petition for rehearing several points are raised and discussed which were not presented at the original hearing and are not mentioned in- the briefs of either party. We have, however, examined the questions made, but deem them without sufficient merit to justify a rehearing. The section of the statute (Laws 1903, p. 27, § 1) making it unlawful for any person who is not a duly *377registered barber to conduct a barber school without the sanction of the board of barber examiners does not, as we interpret it, vest in the board absolute power to grant or withhold such permission at its pleasure. The section is a part of the general act regulating the pursuit, business, or calling of a barber, and must be construed in connection with the entire act. There is no purpose indicated anywhere in the law to vest the board with absolute power in any respect. It is not given authority to issue or withhold permission to conduct a barber school at its discretion, nor does the statute confer upon it a naked absolute power in that particular. The power granted is to be exercised in a reasonable and just manner, having due regard to the qualifications and fitness of the applicant.
3. The point that the board must adopt proper rules and regulations, defining generally the qualifications of a barber, and the requirements which will be exacted of a licensee or of an applicant for permission to conduct a barber school, and, in the absence of such regulations first promulgated, it exercises arbitrary powers in granting or withholding á license or permission to conduct a school, is not presented by the record. The defendant was tried and convicted. A motion in arrest of judgment was afterward sustained on the theory that the law was unconstitutional. The validity of the law, therefore, and not the conduct of the board under it, is the only question presented on the appeal.
4. There is no bill of exceptions, and the record does not disclose whether the board had or had not promulgated suitable rules and regulations, and until the contrary appears the court will assume that it has properly discharged its duties in that regard, whatever they may be.
5. The matter of the licensing of a barber school is so far germane to and connected with the title of the act as to be valid. Reversed; Rehearing Denied.